FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of July, 2013 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding power generation of Huaneng Power International, Inc. (the “Registrant”) within China for the first half year of 2013, made by the Registrant on July 16, 2013. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. POWER GENERATION WITHIN CHINA DECREASES BY 0.46% FOR THE FIRST HALF YEAR OF 2013 This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the "Company") announces its power generation for the first half year of 2013. According to the Company’s preliminary statistics, as of June 30, 2013, the Company’s total power generation within China on consolidated basis amounted to 149.483 billion kWh, representing a decrease of 0.46% over the same period last year. Total electricity sold by the Company amounted to 141.268 billion kWh, representing a decrease of 0.26% over the same period last year. The decrease in power generation of the Company was mainly attributable to the following reasons: 1. The growth of electricity output of the Company was affected by the slowdown of the national economy which led to the growth of the nationwide and society-wide electricity consumption lower than that anticipated at the beginning of the year. 2. As a result of the distribution of installed generation capacity of the Company, the growth rate of power output of the regions where the power plants of the Company are located was relatively low during the first half of the year and certain regions even recorded negative growth. At the same time, hydropower recorded a big growth in certain provinces and the electricity output of local thermal generating units decreased substantially. 3. The average growth rate of installed capacity of the Company was below the nationwide average level during the first half of the year. 4. According to the national energy saving and emission reduction requirements, the Company arranged denitrification transformation for a greater number of generating units during the first half of the year and it has affected the Company’s power generation growth to a certain extent. The power generation and electricity sold by each of the Company’s domestic power plants for the first half year of 2013 are listed below (in billion kWh): Domestic Power Plant Power generation for the first half year of 2013 Power generation for the first half year of 2012 Change Electricity sold for the first half year of 2013 Electricity sold for the first half year of 2012 Change Liaoning Province  Dalian % %  Dandong –2.12
